Title: To John Adams from Timothy Pickering, 4 August 1798
From: Pickering, Timothy
To: Adams, John


(private)
Sir,Philadelphia Augt. 4. 1798.

I recollect you proposed to appoint Samuel Sitgreaves Esqr. to fill the place of Colo. Innes; and perhaps this has proceeded so far as to be unalterable; for I think I heard that it had been proposed to him, & that it would be gratefully accepted. I do not know that a fitter person, who would accept the office, could be appointed. I am convinced it will require a person of equal boldness and firmness properly to oppose Mr. McDonald, who is all in all on the other side; and who is I believe sufficiently assuming—if not overbearing: His proper antagonist would be a gentleman of Mr. Sitgreave’s readiness, spirit and fortitude: perhaps the collision might sometimes produce a little fire.—But I beg leave just to remind you of other names, for consideration—Theo. Parsons, & Fisher Ames:—Mr. Lee has just mentioned Richard Potts of Maryland, the late Senator, whom you well know.—I have not time to add but that I am very respectfully / sir your most obt. servt.

Timothy Pickering[Joseph Thomas, the lawyer, is just detected in having forged notes & checks to the amt. of $60,000.!]
